         Case 1:18-cv-08468-LGS Document 59 Filed 06/21/19 Page 1 of 2




June 21, 2019



VIA ECF

Hon. Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      Abbott Laboratories v. Carol Feinberg, Case No. 18 Civ. 8468 (LGS)

Dear Judge Schofield,

        We represent Plaintiff Abbott Laboratories (“Abbott”) and we write without opposition
under Rule I.B.2 of the Court’s Individual Rules and Procedures for Civil Cases to request a brief
extension of the fact-discovery deadline from July 17 to August 23, which will not affect any
other scheduled dates.

       Abbott commenced this replevin action on September 17, 2018. On December 27, 2018,
the declaratory-judgment action that Feinberg had filed in Illinois was transferred here, and this
Court consolidated the actions on February 28, 2019. (Doc. No. 53.) Prior to the transfer and
consolidation, this Court entered a Civil Case Management Plan and Scheduling Order (Doc. No.
16) providing for an April 12 fact-discovery cut-off. The Court has since extended the fact-
discovery deadline twice, and under the May 28, 2019, Second Amended Civil Case
Management Plan and Scheduling Order (Doc. No. 51), all fact discovery is scheduled to be
completed by July 17, 2019.

        The parties have completed document discovery, and Abbott has deposed Defendant.
Various non-parties have produced documents, and we anticipate receiving all outstanding non-
party documents in the coming weeks. The parties have subpoenaed five witnesses for
depositions, and we are working diligently on scheduling, but these efforts have been somewhat
frustrated by the fact that all these witnesses reside out of state (3 in Chicago, 1 in Connecticut,
and 1 in Rhode Island). And one of these critical witnesses has advised that she is expecting the
birth of her first grandchild in the coming days, and she is committed to assisting her daughter in
the weeks following, so we still have been unable to secure a date for her deposition, though she
has confirmed in writing that she will appear voluntarily.
         Case 1:18-cv-08468-LGS Document 59 Filed 06/21/19 Page 2 of 2
Abbott Laboratories v. Feinberg                                                        Page 2 of 2
Case No. 18 Civ. 8468 (LGS)
June 21, 2019

        In light of these extenuating circumstances, we respectfully request that the Court adjourn
the fact-discovery deadline to August 23.

                                                     Respectfully submitted,




                                                     Judd B. Grossman

cc:    William L. Charron, Esq.
       Paul S. Cossu, Esq.
       Giovanna M. Marchese, Esq.
       Counsel for Defendant Carol Feinberg
